J-S24037-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RASHEEN J. BROWN                           :
                                               :
                       Appellant               :   No. 1846 EDA 2018

               Appeal from the PCRA Order Entered May 31, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0002569-2012


BEFORE:      LAZARUS, J., McLAUGHLIN, J., and STEVENS*, P.J.E.

MEMORANDUM BY STEVENS, P.J.E.:                            FILED MAY 28, 2019

        Appellant Rasheen J. Brown appeals pro se from the Order entered in

the Court of Common Pleas of Philadelphia County on May 31, 2018, denying

his first petition filed pursuant to the Post Conviction Relief Act.1

        A panel of this Court previously set forth the relevant facts and

procedural history herein as follows:

               On October 17, 2011, shortly before midnight, Akkier
        McKinney (“the victim”) and a man identified by the nickname
        “Sheed” began to argue on the sidewalk in front of El Ran's Bar in
        the Frankford section of Philadelphia. The victim accused Sheed
        of being disrespectful and asked Sheed to step into the street to
        fight. Sheed responded to the victim: “I don't do this fighting, I
        play with guns.” N.T., 6/20/13, at 160.
               Witnesses began to gather outside the bar as the two men
        continued their heated exchange. Four of Sheed's friends,
        including Appellant, Christopher Graham, Alan Jackson, and an
        unidentified man in a gray hoodie came out of the bar to help
        Sheed. After Sheed told Appellant to “get the .40,” Appellant
____________________________________________


1   42 Pa.C.S.A. § 9541-9546.
____________________________________
* Former Justice specially assigned to the Superior Court.
J-S24037-19


     walked off with Graham and the man in the hoodie. Id. at 21.
     Sheed and Jackson continued to argue with the victim, who was
     now sitting in the driver's seat of his vehicle. Shortly thereafter,
     Appellant returned to the scene in a silver car, exited the vehicle,
     and approached the victim's vehicle. Looking at Sheed and
     Appellant, the victim stated “Oh, I see how you all trying to do.”
     Id. at 162. Once Sheed yelled “light him the fuck up,” Appellant
     fired his weapon at the victim several times. Id.
            William Fowler, the bartender at El Ran's Bar, who had
     observed the altercation and shooting, ran back into the bar for
     cover. Once the shooting ceased, Fowler exited the bar and found
     the victim alive, twitching with broken glass in his eyes from the
     shattered driver's side window of his vehicle. Fowler contacted the
     police, who transported the victim to the hospital, where he was
     pronounced dead. The victim sustained gunshot wounds to the
     head, abdomen, and thigh. Officers retrieved five .40 caliber
     Smith & Wesson cartridge casings from the crime scene. Fowler
     and another eyewitness, Lalana Brown, gave statements to the
     police about the shooting. Fowler was able to identify Appellant,
     who he knew, as the shooter.
            Police also questioned Graham, who told police he had not
     witnessed the shooting but heard gunshots from around the street
     corner. Graham indicated he called Appellant's cell phone
     repeatedly, but was unable to reach him. However, the morning
     after the shooting, Graham met with Appellant and asked what
     had happened to the victim. Appellant laughed and replied, “he's
     done, it's over, finito.” Id. at 22. After police showed Graham still
     photographs taken from the bar's surveillance video, Graham
     identified Appellant as being present at the shooting.
            Appellant proceeded to a jury trial that commenced on June
     18, 2013. During trial, the Commonwealth called Fowler, Brown,
     and Graham to testify, but all three witnesses recanted their
     accounts of the crime. Brown and Graham claimed to have been
     intoxicated when they gave their initial statements to police and
     were uncooperative with the prosecutor on direct examination.
     Fowler alleged that the police coerced his written statement as he
     was not given anything to drink for twelve hours and asserted the
     officers punched and slapped him until he identified Appellant as
     the shooter. The Commonwealth introduced into evidence Fowler,
     Brown, and Graham's initial accounts of the shooting as prior
     inconsistent statements.
            At the conclusion of the trial, on June 26, 2013, a jury
     convicted Appellant of the aforementioned offenses. On the same
     day, the trial court imposed a mandatory life sentence for

                                     -2-
J-S24037-19


      Appellant's first-degree murder conviction pursuant to 18
      Pa.C.S.A. § 1102(a)(1). On July 1, 2013, Appellant filed a post-
      sentence motion through counsel, but subsequently filed a petition
      to proceed pro se. On September 6, 2013, the trial court held a
      hearing pursuant to Commonwealth v. Grazier, 552 Pa. 9, 713
      A.2d 81 (1998), and granted Appellant leave to proceed pro se.
      After Appellant adopted the post-sentence motion previously filed
      by counsel, the trial court denied the post-sentence motion on
      October 16, 2013. Appellant filed this timely appeal on October
      30, 2013.

Commonwealth v. Brown, 134 A.3d 1097, 1101–02 (Pa.Super. 2016),

appeal denied, 636 Pa. 657, 145 A.3d 161 (2016).

      This Court affirmed Appellant’s judgment of sentence on February 17,

2016. See id. The Pennsylvania Supreme Court denied further review on

July 26, 2016. Commonwealth v. Brown, 145 A.3d 161 (Pa. July 26, 2016).

      On August 23, 2016, Appellant field a pro se petition pursuant to the

PCRA. PCRA counsel was appointed on July 5, 2017, and filed a motion to

withdraw and a no-merit letter pursuant to Commonwealth v. Turner, 518

Pa. 491, 544 A.2d 927 (1988) and Commonwealth v. Finley, 550 A.2d 213

(Pa.Super. 1988) after determining that no issues of arguable merit existed.


      Upon conducting an independent review of the record, the PCRA court

issued notice of its intention to dismiss the petition without a hearing pursuant

to Pa.R.Crim.P. 907. On May 31, 2018, after reviewing Appellant’s multiple,

pro se filings in response to counsel’s motion to withdraw, the PCRA court

denied Appellant’s PCRA petition. Appellant timely appealed.




                                      -3-
J-S24037-19



     In his brief, Appellant presents the following eleven issues for this

Court’s review which we repeat verbatim:

     1. Did the PCRA court err, as a matter of law, in dismissing
        Appellant’s PCRA petition where:
     A. Trial counsel was ineffective for failing to object to the
        prosecutor’s deliberate misstatement(s) of evidence during
        closing argument?
     B. Trial counsel was ineffective for failing to object to the trial
        court’s playback of the video during deliberations without
        Appellant or the trial judge being present in violation of
        Pa.R.Crim.P. 601 and 602 and the Sixth Amendment to the
        U.S. Constitution?
     C. Trial counsel was ineffective for failing to object to ex parte
        contact between the court crier and the jury and/or for failing
        to request a reviewable contemporaneous record of said
        contact?
     D. Trial counsel was ineffective for failing to raise and/or object to
        the trial court’s error in allowing the jury’s verdict to stand
        where the jury violated two stipulations in order to arrive at
        their finding of guilt?
     E. Both trial and appellate counsel were ineffective for failing to
        challenge the sufficiency of the evidence, specifically citing
        Commonwealth v. Santana, 333 A.2d 876 (Pa. 1975), where
        William Fowler’s statement is in contradiction to the physical
        facts, in contravention to human experience and the laws of
        nature?
     F. Trial counsel labored under a conflict of interest and his
        conviction for participating in a drug ring constitutes newly
        discovered evidence warranting a new trial?
     G. PCRA counsel provided ineffective assistance of counsel, in
        violation of Pa.R.Crim.P. 904 (c), where PCRA counsel failed to
        raise trial counsel’s failure to conduct any independent pre-trial
        investigation?
     H. PCRA counsel provided ineffective assistance of counsel, in
        violation of Pa.R.Crim.P. 904 (c), where PCRA counsel failed to
        raise trial counsel’s failure to effectively cross-examine Lalana
        Brown.
     I. PCRA counsel provided ineffective assistance of counsel, in
        violation of Pa.R.Crim.P. 904(c), where PCRA counsel failed to
        raise trial counsel’s failure to cross-examine William Fowler- in
        any capacity?

                                     -4-
J-S24037-19


      J. PCRA counsel provided ineffective assistance of counsel, in
         violation of Pa.R.Crim.P. 904 (c), where PCRA counsel failed to
         raise trial counsel’s failure to effectively cross-examine Det.
         Raymond Andrejczak?
      K. PCRA counsel’s Finley Letter is/was insufficient where it failed
         to address claim that trial counsel was ineffective for failing to
         object to the prosecution’s knowing use of perjured testimony
         in violation of Pyle v. Kansas, Mooney v. Holohan, and Napue
         v. Illinois?

Brief for Appellant at 6-7. (unnecessary capitalization omitted).

      Preliminarily, we note that “[t]his Court's standard of review from the

grant or denial of post-conviction relief is limited to examining whether the

lower court's determination is supported by the evidence of record and

whether it is free of legal error.” Commonwealth v. Morales, 549 Pa. 400,

409, 701 A.2d 516, 520 (1997) (citing Commonwealth v. Travaglia, 541

Pa. 108, 117 n. 4, 661 A.2d 352, 356 n.4 (1995)). This Court grants great

deference to the findings of the PCRA court if the record contains any support

for those findings. Commonwealth v. Boyd, 923 A.2d 513 (Pa.Super. 2007),

appeal denied, 593 Pa. 754, 932 A.2d 74 (2007). We give no such deference,

however, to the court's legal conclusions. Commonwealth v. Ford, 44 A.3d

1190 (Pa.Super. 2012). Further, a petitioner is not entitled to a PCRA hearing

as a matter of right; the PCRA court can decline to hold a hearing if there is

no genuine issue concerning any material fact, the petitioner is not entitled to

relief, and no purpose would be served by any further proceedings.

Commonwealth v. Wah, 42 A.3d 335 (Pa.Super. 2012).




                                      -5-
J-S24037-19


     Where, as here, a petitioner claims that he received ineffective

assistance of counsel, our Supreme Court has directed that the following

standards apply:

     [A] PCRA petitioner will be granted relief only when he proves, by
     a preponderance of the evidence, that his conviction or sentence
     resulted from the “[i]neffective assistance of counsel which, in the
     circumstances of the particular case, so undermined the truth-
     determining process that no reliable adjudication of guilt or
     innocence could have taken place.” 42 Pa.C.S. § 9543(a)(2)(ii).
     “Counsel is presumed effective, and to rebut that presumption,
     the PCRA petitioner must demonstrate that counsel's performance
     was deficient and that such deficiency prejudiced him.”
     [Commonwealth v.] Colavita, 606 Pa. [1,] 21, 993 A.2d [874,]
     886 [(Pa. 2010) ] (citing Strickland[ v. Washington, 104 S.Ct.
     2053 (1984)] ). In Pennsylvania, we have refined the Strickland
     performance and prejudice test into a three-part inquiry. See
     [Commonwealth v.] Pierce, [515 Pa. 153, 527 A.2d 973 (Pa.
     1987)]. Thus, to prove counsel ineffective, the petitioner must
     show that: (1) his underlying claim is of arguable merit; (2)
     counsel had no reasonable basis for his action or inaction; and (3)
     the petitioner suffered actual prejudice as a result.
     Commonwealth v. Ali, 608 Pa. 71, 86, 10 A.3d 282, 291 (2010).
     “If a petitioner fails to prove any of these prongs, his claim fails.”
     Commonwealth v. Simpson, [620] Pa. [60, 73], 66 A.3d 253,
     260 (2013) (citation omitted). Generally, counsel's assistance is
     deemed constitutionally effective if he chose a particular course of
     conduct that had some reasonable basis designed to effectuate his
     client's interests. See Ali, supra. Where matters of strategy and
     tactics are concerned, “[a] finding that a chosen strategy lacked
     a reasonable basis is not warranted unless it can be concluded
     that an alternative not chosen offered a potential for success
     substantially greater than the course actually pursued.” Colavita,
     606 Pa. at 21, 993 A.2d at 887 (quotation and quotation marks
     omitted). To demonstrate prejudice, the petitioner must show
     that “there is a reasonable probability that, but for counsel's
     unprofessional errors, the result of the proceedings would have
     been different.” Commonwealth v. King, 618 Pa. 405, 57 A.3d
     607, 613 (2012) (quotation, quotation marks, and citation
     omitted). “‘[A] reasonable probability is a probability that is
     sufficient to undermine confidence in the outcome of the
     proceeding.’” Ali, 608 Pa. at 86–87, 10 A.3d at 291 (quoting

                                     -6-
J-S24037-19


      Commonwealth v. Collins, 598 Pa. 397, 957 A.2d 237, 244
      (2008) (citing Strickland, 466 U.S. at 694, 104 S.Ct. 2052)).

Commonwealth v. Spotz, 624 Pa. 4, 33-34, 84 A.3d 294, 311–12 (2014).

      Before we can address the merits of Appellant’s first claim, we first must

determine whether the issue has been previously litigated. A claim that has

been previously litigated is not cognizable for collateral relief, and the PCRA

defines a matter as having been previously litigated when “the highest

appellate court in which the petitioner could have had review as a matter of

right has ruled on the merits of the issue.” 42 Pa.C.S.A. § 9544(a)(2). “[T]he

fact that a petitioner presents a new argument or advances a new theory in

support of a previously litigated issue will not circumvent the previous

litigation bar.” Commonwealth v. Roane, 142 A.3d 79, 94 (Pa.Super. 2016)

(citations omitted).

      Herein,   Appellant     challenges   the   propriety   of   the   prosecutor’s

comments regarding witness testimony during closing argument under the

guise of an ineffective assistance of counsel claim; however, he previously

presented this challenge on direct appeal, and this Court found no merit to

those assertions.      We, therefore, find that Appellant's first issue has been

previously litigated, having been decided by a previous panel of this Court,

and is not cognizable under the PCRA. Accordingly, Appellant is not entitled

to relief on this issue. Roane, supra at 94.

    Appellant’s second and third claims pertain to trial counsel’s alleged

ineffectiveness for failing to object to the trial court’s allowing a video admitted

                                       -7-
J-S24037-19


onto evidence at trial to be replayed for the jury in the presence of the court

crier without the trial court or Appellant also being present. Appellant devotes

just one paragraph of argument to each of these issues wherein he includes

bald allegations of trial counsel’s ineffectiveness. “When an appellant fails to

meaningfully discuss each of the three ineffectiveness prongs, he is not

entitled to relief, and we are constrained to find such claims waived for lack

of development.” Commonwealth v. Fears, 624 Pa. 446, 461, 86 A.3d 795,

804 (2014) (internal citation and quotation marks omitted). At no point does

Appellant address any prong of the effectiveness test in his brief arguments

on these points.    It is not the role of this Court to generate Appellant’s

arguments for him. Id. Therefore, we find these claims waived for lack of

development.

      Appellant next posits the jury’s verdict cannot stand because it violates

an agreement between the prosecution and defense that upon returning to

the scene of the murder, Appellant walked across the street from McKinney’s

car and stood by a fire hydrant. Brief for Appellant at 17 citing N.T. 6/21/13,

at 58-59. This argument essentially presents a challenge to the weight of the

evidence to support his convictions. On direct appeal, this Court thoroughly

considered and ultimately rejected Appellant’s challenge to the weight of the

evidence to support each of his convictions. See Brown, supra at 1103-05

(concluding “the trial court properly exercised its discretion in finding the




                                     -8-
J-S24037-19


jury’s verdict was not so contrary to the evidence as to shock the

conscience.”). Therefore, this issue merits no relief. Roane, supra at 94.

      Despite the fact that Appellant’s fifth, seventh, eighth, ninth and tenth

claims purport to sound in the alleged ineffectiveness of trial counsel and/or

appellate counsel, aside from his bald allegations, Appellant does not offer

argument in support of those claims under that rubric.         Instead, Appellant

presents a brief argument in support of each as if he were on direct appeal

and challenges the sufficiency of the evidence, the pretrial investigation, and

trial counsel’s failure to cross-examine witnesses effectively. See Brief for

Appellant at 17-24.

      We have recognized that claims of ineffective assistance of counsel on

collateral review often are derivative of waived claims of trial error.

Commonwealth v. Williams, 566 Pa. 553, 567, n.5, 782 A.2d 517, 525 n.

5 (2001). See also Commonwealth v. Abdul-Salaam, 570 Pa. 79, 88-89,

808 A.2d 558, 562-63 (2001) (Castille, J., concurring).        An issue is waived

under the PCRA “if the petitioner could have raised it but failed to do so before

trial, at trial, during unitary review, on appeal or in a prior state postconviction

proceeding.” 42 Pa.C.S.A. § 9544(b); see also Commonwealth v. Ragan,

560 Pa. 106, 743 A.2d 390, 395 (1999). Appellant’s aforementioned claims

sounding in sufficiency of the evidence, insufficient pretrial investigation and

counsel’s failure to cross-examine witnesses all were available to him on direct




                                       -9-
J-S24037-19


appeal. Since these claims could have been raised in that appeal but were

not, they arguably are waived under the PCRA. 42 Pa.C.S.A. §§ 9543, 9544.

      Notwithstanding, to the extent his bald allegations of counsels’

ineffectiveness may be viewed as sufficient to preserve these claims for review

on the merits under the PCRA, we conclude he is not entitled to relief

thereunder and in doing so rely on the well-reasoned opinion of the PCRA

court, the Honorable Glenn B. Bronson.         See PCRA Court Opinion, filed

9/26/18, at 12-19 (finding: Appellant’s claim that trial and appellate counsel

failed to challenge the sufficiency of the evidence had no basis in fact because

trial counsel had made an oral motion for judgment of acquittal challenging

the sufficiency of the evidence with regard to all charges and also filed a post-

sentence motion setting forth the same challenge; defense counsel’s

convictions on February 2, 2017, in federal court of money laundering, witness

tampering and obstruction of official proceedings in connection with a drug

trafficking organization did not actually adversely affect his representation of

Appellant in the instant, wholly unrelated state court proceeding; delay in

obtaining Alan Jackson’s sworn statement exonerating Appellant until the

Friday before the commencement of trial was not the fault of counsel who was

unaware of Jackson’s previous conversation with Appellant while the latter

was in prison and, notwithstanding, Jackson’s credibility was impeached at

trial making him an “utterly incredible” witness; trial counsel effectively cross-

examined Lalana Brown and Officer Andrejczak; and trial counsel explained to


                                     - 10 -
J-S24037-19


the jury his decision not to cross-examine William Fowler, whose testimony

was consistent with the defense version of events, during closing argument).

Following our review, we find the record supports the PCRA court’s decision to

deny PCRA relief without a hearing on these claims on the grounds it asserted.

       Appellant’s sixth claim alleges defense counsel labored under a conflict

of interest in light of his 2017 convictions in federal court which constitute

after discovered evidence warranting a new trial.2 Our Supreme Court has

held that to establish an actual conflict of interest for the purposes of a claim

of ineffective assistance of counsel, an appellant must show that “counsel

actively represented conflicting interests and [] counsel's conflict of interest

actually   affected    the   adequacy      of   counsel's   representation.   U.S.C.A.

Const.Amend. 6.” Commoonwealth v. Philistin, 617 Pa. 358, 53 A.3d 1

(2012). In addition, to warrant a new trial based upon his after-discovered

evidence claim, Appellant must show that “the evidence “(1) could not have

been obtained prior to trial by exercising reasonable diligence; (2) is not

merely corroborative or cumulative; (3) will not be used solely to impeach a


____________________________________________


2  While Appellant could not have raised this issue on direct appeal which was
filed on October 30, 2013, he did assert at that time that two newspaper
articles pertaining to possible misconduct on the part of two Philadelphia police
detectives constituted after-discovered evidence entitling him to a new trial.
This Court found such evidence did not constitute after-discovered evidence
and that, in the alternative, even if such evidence were admissible at an
evidentiary hearing, it would be used solely to impeach a witness’s testimony
and not to offer new evidence concerning Appellant’s conduct in this case.
Brown, supra at 1109.


                                          - 11 -
J-S24037-19


witness's credibility; and (4) would likely result in a different verdict.”

Commonwealth v. Castro, 625 Pa. 582, 588, 93 A.3d 818, 821 (2014)

(quoting Commonwealth v. Pagan, 597 Pa. 69, 950 A.2d 270, 292 (2008))

see also, Commonwealth v. Brown, 134 A.3d 1097, 1108 (Pa.Super.

2016).   Evidence that does not tend to prove actual innocence does not

provide a basis for relief under 42 Pa.C.S.A. § 9543(a)(2)(vi).

      Herein, Appellant maintains that “counsel’s conviction constitutes

evidence of his divided loyalty which he reserved for his high-paying criminal

cohorts/clients[.]” Brief for Appellant at 20. Aside from his failure to develop

and support adequately this assertion, as the PCRA court found, Appellant also

failed to show how counsel’s convictions which occurred years after Appellant’s

trial and involved unrelated matters, gives rise to a conflict of interest or

otherwise constitutes evidence that likely would have resulted in a different

verdict in the instant matter. The PCRA court correctly determined this claim

lacked merit.

      Appellant’s final issue submits that PCRA counsel was ineffective for

failing to assert in his no-merit letter that trial counsel had been ineffective

for failing to “object to the prosecutor’s knowing use of perjured testimony.”

Specifically, Appellant posits that William Fowler’s statement to police, in

which he identified Appellant as the shooter, is belied by the surveillance video

evidence presented at trial; therefore, defense counsel should have objected




                                     - 12 -
J-S24037-19


to the prosecutor’s knowing introduction of this false statement as substantive

evidence at trial.

       Initially, we note that Appellant has failed to establish any basis for this

general assertion. Moreover, as the PCRA court stated:

          The record is devoid of any evidence suggesting that Fowler’s
      statement to police was false or that the prosecutor had any
      reason to believe that it was false. Accordingly, it was entirely
      proper for the prosecutor to introduce the signed statement after
      Fowler gave testimony that was substantially inconsistent with the
      statement during the trial. See Pa.R.E. 803.1(1)(b). Accordingly,
      trial counsel had no valid basis to object to the introduction of the
      statement, and PCRA counsel had no valid basis to fault trial
      counsel for failing to do so.

PCRA Court Opinion, filed 9/26/18, at 20.       Finding no error, we affirm the

PCRA court’s ruling on this issue.

      In sum, because none of Appellant’s ineffective assistance of counsel

claims entitle him to post-conviction relief, we affirm the PCRA court's order

denying his PCRA petition without a hearing.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/28/19




                                      - 13 -